FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROBERT M. ROSS,                                   No. 08-57003

               Plaintiff - Appellant,             D.C. No. 8:08-cv-01006-DOC-
                                                  RNB
  v.

ORANGE COUNTY BAR                                 MEMORANDUM *
ASSOCIATION; et al.,

               Defendants - Appellees,

 and

UNITED STATES OF AMERICA; et al.,

               Defendants.



                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                             Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Robert M. Ross appeals pro se from the district court’s order dismissing his

action brought under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004), and we affirm.

       The district court properly concluded that Ross’s claims against defendants

Orange County Bar Association, Phillip Kohn, and Kenneth Frank are time-barred

because Ross’s claims accrued in 1992 and he filed this action in 2008. See Pincay

v. Andrews, 238 F.3d 1106, 1108 (9th Cir. 2001) (stating that the statute of

limitations for civil RICO claims is four years). Further, Ross had no separate

private right of action for mail fraud under 18 U.S.C. § 1341. See Wilcox v. First

Interstate Bank, 815 F.2d 522, 533 n.1 (9th Cir. 1987). We do not consider Ross’s

contentions regarding equitable estoppel because he did not raise that issue in the

district court. See Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir. 2004)

(“In general, we do not consider an issue raised for the first time on appeal.”).

       As to Ross’s claims against the remaining defendants, the district court

properly concluded that the complaint did not state a claim upon which relief can

be granted. See Turner v. Cook, 362 F.3d 1219, 1228-31 (9th Cir. 2004)

(discussing elements of a RICO claim); Cholla Ready Mix, Inc., 382 F.3d at 973




DS/Research                                2                                    08-57003
(stating that a court is not required to accept as true a complaint’s conclusory

allegations, unwarranted deductions of fact, or unreasonable inferences).

       Ross’s remaining contentions, including his contention that he should have

been provided leave to amend, are unpersuasive. See Kendall v. Visa U.S.A., Inc.,

518 F.3d 1042, 1051 (9th Cir. 2008) (“Dismissal without leave to amend is proper

if it is clear that the complaint could not be saved by amendment.”).

       AFFIRMED.




DS/Research                                3                                       08-57003